Citation Nr: 0711067	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  01-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.A. Booher, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1964.

This matter comes to the Board of Veterans Appeals (the 
Board) was initially taken from a September 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, TX.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
orthopedic examinations and accompanying diagnostic tests, 
which were scheduled to determine the severity of his 
service-connected lumbosacral strain.

2. There is insufficient evidence upon which to render an 
informed decision as to the issues of entitlement to an 
increased rating for lumbosacral strain.


CONCLUSION OF LAW

The claim of entitlement to an increased rating for 
lumbosacral strain is denied based on the veteran's failure 
to report for scheduled VA examinations.  38 C.F.R. § 3.655 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.

The Board finds that the VCAA notice requirements have been 
satisfied.  Specifically, the RO sent the veteran a letter in 
April 2006, which informed him of the type of information and 
evidence necessary to support his claim.  The RO's 
notification letter informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  The letter also contained a 
specific request for the veteran to provide additional 
evidence in support of his claims.  In addition, the letter 
advised the veteran as to how an effective date would be 
assigned in the event that his claim for an increased rating 
was granted  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Although this letter was not issued prior to the initial 
adjudication of the claim at issue, the Board notes that the 
claim was subsequently readjudicated by the RO following the 
issuance of the letter in a Supplemental Statement of the 
Case.  Thus, the Board finds any error with respect to the 
timeliness of that notice to be harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case to the extent 
possible under the circumstances.  Specifically, the Board 
finds that all obtainable evidence identified by the veteran 
relative to these issues has been obtained and associated 
with the claims folder, and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal. 

The Board notes that the veteran has been provided numerous 
opportunities to appear for a VA examination.  In particular, 
the veteran was initially scheduled for a VA examination on 
May 2, 2003, and was so informed in a letter in April 2003.  
In correspondence postmarked April 25, 2003, the veteran 
stated that he could not attend an examination except when 
the van went from Victoria to San Antonio and could transport 
him; he asked that the examination scheduled for May be 
cancelled.  

The Board subsequently remanded this case in June 2003 in 
part to provide the veteran another opportunity to appear for 
an examination.  The Board noted therein the record did not 
show that any attempt was made to coordinate the examination 
re-scheduling with a date when the veteran would be able to 
make it.  The Board instructed that the time and site should 
be synchronized between VA, the veteran and his 
representative, so as to coordinate with, and accommodate to, 
when the veteran has available van or other transportation 
from his home to San Antonio or other suitable VA facility, 
and home again.

The veteran was scheduled for a VA examination in August  
2003, but failed to report.  He was scheduled for a VA 
examination in September 2003, but failed to report, 
returning a statement to the effect that he had been unable 
to attend due to the lack of a van that date, but he had 
himself rescheduled the examination for a week earlier in 
September 2003, but had been unable to attend that as well 
because the van was filled.

In September 2004, the case was again remanded by the Board 
for additional development, to include a VA examination, with 
a specific notation by the Board that the date and other 
details to be coordinated so that he had available 
transportation.  The veteran was subsequently scheduled for a 
VA examination in October 2004.  He failed to report and 
provided a written communication to the effect that he was 
unable to make the trip because of the pain he would 
experience.  The veteran submitted copies of VA outpatient 
reports in October 2004.  Another letter in November 2004 
from the veteran again addressed the van problems he said 
were incumbent on the scheduled date.

The veteran was rescheduled for a VA examination in February 
2005 and was so informed.  He responded by returning the 
notification letter annotated with comments that he had been 
scheduled for the wrong facility and again the van was not 
available on the date scheduled.  He did not report.  An 
attempt was made to contact him by telephone but the number 
listed for him was disconnected.

He was sent a notice in May 2005 to the effect that he had 
failed to report for the February 2005 examination, and was 
asked to call a named individual at the VA to be rescheduled 
at the local outpatient clinic.  The veteran responded in May 
2005 that he had not refused to attend but he had been in no 
condition to travel.  He did not address the issue of a 
rescheduling of the event.

In correspondence from VA in September 2005, the veteran was 
informed that he needed to report for an examination; that 
the VA was well aware of the fact that arrangements had to be 
made for transportation, that he could attend only on certain 
given days, and other matters, but that he had to contact the 
facility at the number given, in advance, so that such 
arrangements could be made.  He returned the letter only with 
annotations that the VA clinic had "rejected the Board's 
advice" but not responding to the concerns raised therein.

The veteran was scheduled for a VA outpatient orthopedic 
examination and X-rays in November 2005 but these 
appointments were made for a Thursday, and the veteran 
subsequently reported that the van was not available on that 
day.  He requested that he be scheduled for either a Monday 
or a Wednesday, as these were the only days that the van was 
available.

Another VA examination was scheduled for February 2006, but 
this was also scheduled on a Thursday.  He subsequently 
failed to report.  

He was scheduled for another VA examination in May 2006 of 
which he was notified in writing at his address of record; 
and this examination was scheduled on a Wednesday.  A 
collateral attempt was also made to contact him by telephone 
but the number provided was for another resident; he did not 
provide additional contact information for his 
representative.  A memo in the file notes that the 
appointment had been scheduled for one of the two days of the 
week he said he could attend.  A SSOC was issued by the VARO 
in August 2006 and the case returned to the Board.

The record reflects RO has provided the veteran with numerous 
opportunities to report for examinations to determine the 
current severity of his disability.  The Board is, of course, 
cognizant that the RO scheduled several of these examinations 
for days on which the requested van was reportedly not 
available to take him to the examination.  However, the 
record also reflects that the veteran failed to report for 
examinations on several days on which transportation was 
available, but he provided no adequate explanation for 
failing to report, most notably in October 2004, May 2005, 
and May 2006.  Since his failure to report in May 2006, the 
veteran has not attempted to reschedule the appointment or 
inquire about an alternative examination date.

In a September 2005 letter, the veteran was informed that he 
needed to report for an examination; and he was specifically 
asked to contact the facility at the number given, in 
advance, so that the necessary scheduling and transportation 
arrangements could be made.  There is no indication in the 
record that he attempted to do so at the time, or that he has 
attempt to do so since failing to report for the May 2006 
examination.

Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim, and arranging for 
the veteran to undergo appropriate VA examinations.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).

Analysis

In the September 2001 rating decision, the RO denied an 
evaluation in excess of 20 percent for the service-connected 
lumbosacral strain.  He subsequently perfected a timely 
appeal regarding that decision.

In June 2003 and September 2004, the Board remanded this 
claim in part because it was found that further examination 
was necessary to determine the severity of the veteran's 
service-connected disability, consistent with 38 U.S.C.A. § 
5103A(d).  However, as discussed in detail above, the veteran 
failed to report for several VA examinations, most recently 
in May 2006.

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2006).  Provided that 
it is otherwise adequate for rating purposes, any hospital 
report or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination.  38 C.F.R. § 3.326(b).  Provided 
that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(c).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The Board recognizes that the veteran has reported that pain 
and other physical problems prevented him from reporting for 
several of the scheduled VA examinations.  Such an 
explanation for failing to report arguably constitutes good 
cause under the provisions of 38 C.F.R. § 3.655(a).  However, 
no such explanation was provided following his most recent 
failure to report in May 2006.

It appears that notification of the date of this examination 
was sent to the veteran's last known address of record, and 
that the veteran responded to previous correspondence sent to 
that address in October 2005.  Furthermore, both an April 
2006 letter and an August 2006 SSOC were sent to that same 
address, and neither of these documents were returned as 
undeliverable.  

Also, in the June 2003 remand, the Board specifically advised 
the veteran that failure to report for scheduled VA 
examinations could result in the denial of his claims under 
38 C.F.R. § 3.655.  In the April 2006 evidence development 
letter, the RO once again advised the veteran that failure to 
report for scheduled VA examinations could result in the 
denial of his claims.

Numerous letters received from the veteran show that he 
expressed a willingness to report for an examination so long 
as VA took into account his transportation needs.  However, 
in a September 2005 letter, VA addressed his concerns, and he 
was specifically asked to contact the medical facility at the 
number given, in advance, so that the necessary scheduling 
and transportation arrangements could be made.  Furthermore, 
the May 2006 examination was scheduled on a Wednesday in 
accordance with the veteran's request that the examination be 
scheduled for a day on which a van was available.  
Nevertheless, the veteran failed to report for that 
examination, and he has not since provided any explanation 
nor has he requested another opportunity to appear.

It is clear that the veteran was well aware of the necessity 
of reporting for a VA examination, in light of the numerous 
attempts to arrange an examination over the last three years, 
which including two remands from the Board for that purpose.  
As the veteran failed to attend the most recent scheduled VA 
examination, even though all requested accommodations were 
apparently made, the Board concludes that the veteran's claim 
of entitlement to an increased evaluation for lumbosacral 
strain must be denied in accordance with 38 C.F.R. § 3.655(a) 
and (b).

In reaching this conclusion, the Board considered whether the 
benefit sought on appeal can be awarded without another VA 
examination.  However, having reviewed the complete record, 
and for the reasons and bases set forth below, the Board 
further finds that, in the absence of a new examination, 
entitlement to the benefit sought on appeal cannot otherwise 
be established or confirmed.  38 C.F.R. § 3.655(a).

In this regard, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003. See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002). However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, used the following criteria: Severe, 40 
percent; Moderate, .20 percent; Slight, 10 percent.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: Severe; with listing of 
the whole spine to the opposite side, positive Goldwaithe's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, 40 
percent; With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position, 20 
percent.

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows: 
Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, 60 percent; Severe; recurring attacks, with 
intermittent relief, 40 percent; Moderate; recurring attacks, 
20 percent; Mild, 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under these revised regulations, the back disability is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, 100 percent; Unfavorable 
ankylosis of the entire thoracolumbar spine, 50 percent; 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40 percent; Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine, 30 percent; Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, 20 percent.  

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, With incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, 60 percent; With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, 40 percent; With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 month, 20 percent; 
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
- 5243 (2006).

The evidence of record in this case includes VA outpatient 
treatment from May 15 to July 12, 2001.  On several 
occasions, the veteran was seen for refills of his 
prescription pain medication.  A notation dated in July 2001 
reveals that he had no acute complaints, but that his low 
back pain was, in his words, "about the same".  He walked 
slowly but without mobility aides.  On examination on that 
day, he had decreased flexion of the back without spasm, and 
motor skills were intact.  On another visit in July 2001, he 
still had low back pain and continued taking medications.

In response to subsequent request for additional evidence of 
his current condition, the veteran submitted a VA Form 21-
4142 in which he cited his care by VA outpatient in Victoria 
on an ongoing basis.  The RO then obtained up-to-date 
outpatient records from Victoria for the period from May 2001 
to March 2002.  His Vicodin prescription was refilled on 
several occasions.  A clinical notation in November 2001 had 
been that he had fallen on his left knee but this was slowly 
getting better.  On examination of his back, it was 
nontender, and motor was intact although he had decreased 
flexion.  When seen in March 2002, he said his low back pain 
was worse at times, and the pain had increased over the past 
5 months.  He said the pain measured 8 on a scale of 1 to 10 
which he attributed to the colder weather.  He was noted to 
have neither motor nor sensory symptoms.  Various alternative 
options for treatment of his back pain were suggested and he 
declined to change the treatment regimen.  He had had a 
weight increase of some 24 pounds since November 2001, but he 
said that he always gained weight in the winter with less 
exercise.

Throughout the pendency of this appeal, additional outpatient 
treatment records continued to be associated with the claims 
file.  A notation from August 2002 was that his chronic low 
back pain was about the same, without numbness, with no 
incontinence, and with moderate relief with his current 
treatment regimen.  On examination, the back was nontender, 
with decreased flexion, no spasm and motor intact.  In March 
2003, he said that he was feeling fine except for the chronic 
back pain.  He was taking Vicodin for the pain and he said 
that this was effective.

In September 2003, the veteran was examined by a VA 
orthopedist with regard to his current back symptoms.  The 
veteran said that he had had back problems in service and 
that X-rays then had shown spondylosis on the left at L-5.  
However, the examiner specifically noted that he had himself 
reviewed the medical records and found that all X-rays taken 
at that time were entirely normal including obliques.  The 
veteran reported that when he was separated, he was a high 
school graduate and worked as a plumber's helper and had no 
problem with his back.  Since then he had done basically odd 
jobs but had not worked since 1989.  

The veteran described his current activities as being able to 
sit for 5 minutes, stand for 10 minutes, walk a half-mile and 
lift 10 pounds.  Lumbosacral spine X-rays taken in 2003 
showed minimal degenerative changes in the lower back, with 
mild to moderate degenerative changes of the thoracolumbar 
spine.  On examination, the veteran had some mild tenderness 
across the low back on forward bending, with flexion to 40 
degrees, right and left lateral movements to 10 degrees, with 
extension to 10 degrees.  He was able to walk on his heels 
and toes with some difficulty and able to climb onto the 
examination table without difficulty.  Deep tendon reflexes 
at the patellae were 2+ and 2+ at the Achilles, with stocking 
anesthesia of the entire left lower extremity.  Calves both 
measured 13-2/4".  He demonstrated no weakness and had 
negative straight leg raising in both sitting and supine 
positions.  He had a Faber response on the left, L-1/L-4.

The examiner reviewed all of the records and noted that his 
MRI of the spine in October 1999 showed an L-4/L-5 disc 
protrusion on the right with pressure on the nerve root.  He 
said that the veteran's symptoms were on the left so these 
findings should be disregarded as they did not relate to the 
service-connected disability.

The orthopedist further opined that the veteran had 
lumbosacral strain, mild to moderate, likely as not he has 
had problems with the back dating back to the time of service 
connectedness and was boarded out because of low back pain; 
however incorrect diagnosis.  He does probably not have a 
spondylosis of L5 and is not a surgical candidate.  However, 
he does have a well-documented problem in the medical records 
with back problems and has continued to have problems and 
likely as not the back pain is service connectedness.  He 
does not have any specific diagnosis except a lumbago or a 
mild lumbosacral strain.

Another clinical notation in September 2003 was that he had 
constant pain in the right rib cage after having fallen 10 
days before.  Prescribed medications included Acetam 
500/Hydrocodone 5 mg., one tablet every 6 hours; and 
Acetaminophen, 325 mg. to be taken in doses of two, every 6 
hours for back pain.  On other occasions he said that he 
continued to take Vicodin for the back pain.  Several 
notations are also in the file relating to scheduling him 
[including for unrelated complaints and findings such as a 
lung lesion] for the trips to the facility in the van when 
available, and noting that since the van ran on Mondays and 
Wednesday, the various appointments would be and/or had been 
accommodated accordingly.

On an outpatient visit in April 2004, the veteran reported 
that his low back pain was about the same.  He was having 
some other unrelated symptoms.  On examination of the back, 
he had no tenderness, decreased flexion and motor was intact; 
he had negative straight leg raising.  He walked without a 
mobility aide.  He was to continue his same treatment for his 
back.

In July 2004, he was seen with complains of increased pain in 
the back and now into the left leg especially after standing.  
In November 2004, the VA outpatient notation was that he had 
been seen at a private facility in September 2004 for back 
pain and numbness to his left leg and arm.  He said he could 
not lift anything, but that the numbness resolved within a 
week o two.  The veteran said that he had had a MRI done at 
the private facility so he had not gone to the one scheduled 
by VA.  Records were requested and received from that private 
facility but did not include a MRI or report thereof.

On a VA clinical notation in February 2005, the veteran 
reported that he continued to have chronic back pain.  In 
June 2005, he said that the Vicodin had been the best for 
helping the back pain.  He said in June 2005 that he had not 
escalated the use of the Vicodin and the back pain was about 
the same.  He was instructed to call and not to adjust the 
dose of the medications on his own if there were problems.  
Examination of the back showed no tenderness, decreased 
flexion of the spine and motor intact; straight leg raising 
was negative.  He was said to ambulate slowly but without 
difficulty or an aide.

In December 2005, he said that he continued to take Vicodin 
with pain relief for his back.  He was still living in his 
trailer with his dog without electricity or water.  In 
January 2006, he was seen after having cut his hands when 
cutting down trees.  He had been taking Vicodin for his back 
and this had  been helping the pain which had been about the 
same in the back.  He said he had not had any treatment 
(including private) visits except for the last VA outpatient 
visit.  He was instructed to continue to take the medication 
twice or three times a day as required.

After the veteran failed to report for the scheduled VA 
examination in May 2006, the veteran's claims was presented 
to an orthopedic surgeon to review.  The examiner reviewed 
all of the evidence of record and noted that, in pertinent 
part, that the veteran had developed some back problems some 
10 years ago, and had had numerous examinations as well as 
the one performed in 1999 as part of the evaluation process.  
It was noted that the 1999 examiner had concluded that the 
veteran's present low back problems were not related to the 
service connected lumbosacral strain from the early 1960's.  
It was also noted that the records verified that this had 
been worked up over the past 10 years with various tests 
including EMG and nerve conduction studies.  The conclusion 
was that the veteran had primarily arthritis in the 
lumbosacral area not related to his (service-connected ) 
lumbosacral strain.

In light of this record, the Board finds that the 
preponderance of the evidence of record is against granting 
an increased evaluation under either the new or old criteria.  
Throughout this appeal, there has been no evidence of listing 
of the whole spine or a positive Goldthwaite's sign, which 
are necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  VA examinations and ongoing outpatient 
reports are all negative for such a finding.  There is also 
no evidence to support an increased (40 percent) rating under 
any other criteria particularly since service connection has 
been specifically denied for his degenerative changes and 
repeated medical opinions before and since 2001 have 
universally concluded that this is unrelated to his in-
service acquired lumbosacral strain.  And although there were 
findings at one time or another showing possible nerve 
involvement, this is also found by medical opinion to be 
unrelated to the lumbosacral strain.

With respect to the period since the change in the rating 
criteria, he has had no significant alteration in his overall 
symptoms although the pain has had exacerbations on occasion.  
There were no findings of ankylosis, and the veteran has 
never demonstrated forward flexion to a degree that would 
warrant an increased rating under the revised criteria.  

Additionally, the veteran is not service connected for 
degenerative disc disease and the VA examiner s have all 
indicated that the veteran's service-connected disability did 
not include intervertebral disc syndrome, thus, application 
of the criteria for intervertebral disc syndrome is not 
warranted. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Based on the above medical findings, the Board finds that the 
veteran's low back disorder does not warrant a rating higher 
than 20 percent under either the old or new criteria.  The 
veteran's symptoms also do not warrant a separate rating for 
neurological symptoms as radiology reports did not show any 
neurological disorders, and the VA examiners have found that 
there were no neurological findings associated with the 
veteran's service-connected low back disorder.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or evidence of complete ankylosis, 
meaning immobility, of the lumbar spine (Diagnostic Code 
5286). 38 C.F.R. § 4.71a (2006). Thus, they do not provide a 
basis for a higher rating.

The Board has also considered the possible application of 
Diagnostic Code 5292 which provides for the limitation of 
motion of the lumbar spine.  However, as the evidence has not 
shown severe limitation of motion of the lumbar spine at any 
time, rating under this diagnostic code provision does not 
provide for a disability rating greater than 20 percent under 
the prior rating criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Again, a greater disability rating would 
not be warranted under the revised rating criteria as there 
is no evidence favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2005).  Thus, there is no basis for a higher 
rating.

The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  
Such complaints were duly considered in the rating decision 
currently in effect for 20 percent disability rating.  As 
indicated above, the clinical findings show no evidence of 
additional weakness, fatigability, or more than modest 
functional loss due to pain associable with the strain 
disability.  Application of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, therefore, does not provide a basis for a rating higher 
than 20 percent.  Any pain affecting function of the low back 
is not shown to a degree beyond that contemplated by the 
current schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which included 
objective findings of pain, and do not meet the criteria for 
a rating in excess of 20 percent.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, the rating schedule in this case does 
not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his low back disability, 
the preponderance of the evidence is against a finding that 
the criteria for a rating in excess of 20 percent is 
warranted, under either the old or new regulations applicable 
to the low back. 

Therefore, in light of the medical evidence discussed above, 
the Board finds that the claim of entitlement to an increased 
rating for lumbosacral strain cannot be established or 
confirmed without a current VA examination.

Having found that the veteran has failed to report for 
scheduled VA examination, which is necessary to establish 
entitlement to an increased rating, and that he has failed to 
demonstrate good cause for his failure to report, the Board 
further finds that the veteran's claim of entitlement to an 
increased rating for lumbosacral strain must be denied in 
accordance with 38 C.F.R. § 3.655(a) and (b).




ORDER

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling, is 
denied



____________________________________________
MICHAEL LANE	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


